           Case 1:20-cv-00279-LO-MSN Document 1 Filed 03/12/20 Page 1 of 12 PageID# 1


                              IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA                                 f                 \zm

                                                               >.C.
                      COIVIPLAINT UNDER CIVIL RIGHTS ACT 42 U.S.C.
                                                                                    «/-I c! 1                       VIRGINIA .

                                                           Action Number
                                                                                    /;/0-C<Z-37?M7fls
                                                                         (To be supplied by the Clerk, U.S. District Court)


     Please fill out this complaint form completely. The Court needs the information requested in
     order to assure that your complaint is processed as quickly as possible and that all your claims
     are addressed. Please print/write legibly or type.

     I.      PARTIES


      A.     Plaintiff:

     1.     (a)    Kq I col rr\              rtMLxj (b)
                     (Name)                                           (Inmate number)

            (c)           MouaU^i^ G)rrt,
                     (Address)

               P.O^&Q-iC 8(aQj OalCu.ioc/A
      Plaintiff MUST keep the Clerk of Court notified of any change of address due to transfer
      or release. If plaintiff fails to keep the Clerk informed of such changes, this action may be
      dismissed.


      Plaintiff is advised that only persons acting under the color of state law are proper
      defendants under Section 1983. The Commonwealth of Virginia is immune under the
      Eleventh Amendment. Private parties such as attorneys and other inmates may not be
      sued under Section 1983. In addition, liability- under Section 1983 requires personal action
      by the defendant that caused you harm. Normally, the Director of the Department of
      Corrections, wardens,and sheriffs are not liable under Section 1983 when a claim against
      them rests solely on the fact that they supemse persons who may have violated your rights.
      In addition, prisons,jails, and departmeiits within an institution are not persons under
      Section 1983.


      B.      Defendant(s):
                                                                             r\
     1.                                                   (b)
                     (Name)                                           (Title/Job Description)
             (■M                                Dfi                     ,\fa, L2'bc\\
                      (Address)



     EGEOVE


tl   MAR - 6 2020

CLERK. U.S. DiSTRlCT COURT
      RICHMOND. VA
                          y
                                                   Grievance Office
Case 1:20-cv-00279-LO-MSN Document 1 Filed 03/12/20 Page 2 of 12 PageID# 2
Case 1:20-cv-00279-LO-MSN Document 1 Filed 03/12/20 Page 3 of 12 PageID# 3
Case 1:20-cv-00279-LO-MSN Document 1 Filed 03/12/20 Page 4 of 12 PageID# 4
Case 1:20-cv-00279-LO-MSN Document 1 Filed 03/12/20 Page 5 of 12 PageID# 5
Case 1:20-cv-00279-LO-MSN Document 1 Filed 03/12/20 Page 6 of 12 PageID# 6
Case 1:20-cv-00279-LO-MSN Document 1 Filed 03/12/20 Page 7 of 12 PageID# 7
Case 1:20-cv-00279-LO-MSN Document 1 Filed 03/12/20 Page 8 of 12 PageID# 8
Case 1:20-cv-00279-LO-MSN Document 1 Filed 03/12/20 Page 9 of 12 PageID# 9
Case 1:20-cv-00279-LO-MSN Document 1 Filed 03/12/20 Page 10 of 12 PageID# 10
Case 1:20-cv-00279-LO-MSN Document 1 Filed 03/12/20 Page 11 of 12 PageID# 11
Case 1:20-cv-00279-LO-MSN Document 1 Filed 03/12/20 Page 12 of 12 PageID# 12
